DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00296-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



FRANK A. LUMSDEN, STEPHANIE
LUMSDEN CABANISS AND§
	APPEAL FROM THE FOURTH
CAROLE KAY LUMSDEN,
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF


LIBERTY MUTUAL INSURANCE,
APPELLEE§
	RUSK COUNTY, TEXAS




PER CURIAM
	Appellants have filed a motion to dismiss this appeal and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellants have met the requirements of
Tex. R. App. P. 42.1(a)(2), the motion is granted and the appeal is dismissed.	

Opinion delivered November 28, 2001.
Panel consisted of Davis,C.J., Worthen, J., and Griffith, J.







(DO NOT PUBLISH)